Citation Nr: 1645918	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to July 21, 2010, in excess of 20 percent from October 1, 2010, in excess of 40 percent from September 27, 2013, and in excess of 50 percent from January 8, 2016 for degenerative disc disease of the thoracolumbar spine with deformity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to June 1969 and from July 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2015, the Veteran appeared and testified before the undersigned Veterans Law Judge.  See August 2015 Board Hearing Transcript.  A transcript of the hearing has been associated with the claims file.  This matter was remanded in September 2015 for further development.

A brief description of the procedural history is necessary to clarify the issues on appeal and the actions taken herein.  In a rating decision dated March 2010 the RO granted a 10 percent rating for service connection for degenerative disc disease of the thoracolumbar spine (DDD).  In April 2010 the Veteran filed a notice of disagreement (NOD).  While pending appellate action, the Veteran made a claim for a temporary total rating of 100 percent as a result of his July 2010 back surgery.  See July 2011 Statement in Support of Claim.  In response to this claim, the RO granted entitlement to a temporary 100 percent rating for DDD based on surgical treatment from July 21, 2010 to September 30, 2010.  A 10 percent rating was assigned from October 1, 2010 forward.  See July 2011 Rating Decision.  

In an April 2012 rating decision, the RO reevaluated the Veteran's DDD claim and awarded a 20 percent rating effective October 30, 2009 to July 20, 2010.  A 20 percent rating was also awarded effective October 1, 2010 forward.  A temporary 100 percent rating was assigned under 38 C.F.R. § 4.30 for the period from July 21, 2010 to September 30, 2010.  Then, in October 2013, the RO increased the rating from 20 percent to 40 percent effective September 27, 2013.  See October 2013 Rating Decision.  Finally, in a rating decision dated March 2016, the RO increased the Veteran's rating from 40 percent to 50 percent disabling effective January 8, 2016. 

As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issue has therefore been recharacterized above.

Finally, as stated, the Veteran is challenging the disability rating assigned for his DDD.  The record also contains assertions that he is unemployable because of his service-connected disabilities.  These assertions raise the issue of entitlement to a TDIU.  A TDIU is part and parcel to the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, the Board has taken jurisdiction over the claim for TDIU as reflected on the title page of this decision. 

The issue of entitlement to service connection for erectile dysfunction to include as due to service-connected disabilities has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to July 21, 2010 and from October 1, 2010 through September 26, 2013, the Veteran's service-connected DDD was manifested by no less than 95 degrees of forward flexion and combined range of motion of no less than 178 degrees, even when considering complaints of pain, pain on motion, and functional impairment, with no ankylosis or incapacitating episodes. 

2.  For the period of September 27, 2013 through January 7, 2016, the Veteran's service-connected DDD is not shown to have resulted in ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

3.  For the period after January 7, 2016, the Veteran's service-connected DDD is not shown to have resulted in unfavorable ankylosis of the entire spine or incapacitating episodes due to IVDS. 

4.  The evidence of record demonstrates the Veteran's service-connected disorders render him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for DDD have not been met for the period prior to July 21, 2010 or from October 1, 2010 through September 26, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2. The criteria for a disability rating in excess of 40 percent for DDD have not been met for the period of September 27, 2013 through January 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

3. The criteria for a disability rating in excess of 50 percent for DDD have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

4. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

With regard to the TDIU claim, this claim is being granted herein.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the increased ratings claim, the duty to notify has been met.  See November 2009 VCAA and August 2015 Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

This claim was remanded in September 2015 to obtain a VA examination and outstanding treatment records.  Such was accomplished.  See Albuquerque and Santa Fe VA Clinic records dated January 2010 to September 2015 and January 2016 VA Examination.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran has been assigned disability evaluations for his DDD under Diagnostic Code 5242 for the entire period on appeal.  In pertinent part, he seeks a rating (1) greater than 20 percent for the period prior to July 21, 2010 and from October 1, 2010 through September 26, 2013; (2) greater than 40 percent for the period of September 27, 2013 through January 7, 2016; and (3) greater than 50 percent from January 8, 2016.  Note that the period from July 21, 2010 to September 30, 2010 is not being considered.  During this period, the Veteran was already in receipt of the maximum 100 percent rating.  See July 2011 Rating Decision.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Factual Background

In March 2010 the Veteran underwent initial VA examination of his spine.  He reported low back pain resulting from prolonged sitting or standing.  He also reported flare-ups and incapacitating episodes, which resulted in additional moderate to severe limitations.  The VA examiner noted that the incapacitating episodes were not caused by intervertebral disc syndrome (IVDS).  X-rays showed advanced disc degeneration of the lower thoracic spine, scoliosis, and spondylosis.  Studies revealed limited range of motion, including forward flexion at 95 degrees, extension at 25 degrees, left flexion at 5 degrees, right flexion at 27 degrees, left rotation at 15 degrees, and right rotation at 30 degrees.  On repetition there was additional limitation, as left lateral flexion was limited to 4 degrees and right lateral flexion was limited to 24 degrees.  Clinical notes documented an abnormal gait, kyphosis, and scoliosis.  See March 2010 VA Examination.  

On September 2013, the Veteran reported flare-ups, which caused additional limitation.  See September 2013 VA Examination.  Range of motion testing showed forward flexion was limited to 35 degrees.  Pain was present on repetition, and was further limited to 30 degrees.  Id.  The examiner noted that the Veteran had IVDS, but that it did not cause any incapacitating episodes over the past 12 months.  The examiner opined the Veteran's DDD would impact his ability to work in that he would be moderately limited in his ability to perform sedentary and physical work.  Id. 

At a Board hearing dated August 2015, the Veteran testified that his DDD caused pain on prolonged standing and affected his overall height.  He also testified that his back affected his ability to work as a private physician; but, he ultimately retired for other reasons. 

The Veteran underwent his third and most recent VA examination in January 2016.  Importantly, the examiner noted unfavorable ankylosis of the entire thoracolumbar spine which was opined to affect his ability to work.  However, unfavorable ankylosis of the entire spine was not present.  The examiner also found that the Veteran had IVDS, without incapacitating episodes.  

In April 2016 correspondence, the Veteran asserted the symptoms associated with his back disorder were greater than contemplated by Diagnostic Code 5243.  He explained that the range of motion measurements obtained in the VA examination were inconsistent with the actual range of motion he experienced during daily activities.  He further maintained that the severity of his spinal limitations are shown by:

contact of [the] left gluteal bone due to loss of muscle secondary to pelvic tilt, pressure of [the] right lower ribs against the pelvis[,] loss of right leg length causing...loss of ability to stand straight[,] loss of sexual function due to extreme distortion of the pelvis[,] inability to stand for more than 15 minutes... and x-rays showing fusion of the lumbar vertebrae....

The remaining clinical evidence of record fails to provide pertinent information which would support an increased rating.  See Private and VA treatment records. 


Analysis

The evidence of record fails to demonstrate the Veteran is entitled to an increased initial disability rating for DDD greater than 20 percent for the period prior to July 21, 2010 or from October 1, 2010 through September 26, 2013.  The medical evidence shows, that during these periods, the Veteran met the criteria for a 20 percent evaluation based on abnormal gait, scoliosis, and kyphosis.  However, he did not meet the next highest 40 percent evaluation as his forward flexion was measured at 95 degrees. Such is well in excess of the 40 percent evaluation criteria of 30 degrees.  See March 2010 VA Examination.  There was also no evidence of favorable or unfavorable ankylosis of the spine.  As such, an assignment of a higher percentage rating for this period is unwarranted. 

As to the period between September 27, 2013 and January 7, 2016, the evidence shows the requirements for entitlement to a 40 percent rating are met, as forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  See September 2013 VA Examination.  The 40 percent rating represents the maximum evaluation for limitation of motion of the lumbar spine.  The Board notes that it has specifically considered the guidance of DeLuca, 8 Vet. App. 202 ; however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation for limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, in order to warrant an evaluation in excess of 40 percent, the Veteran's thoracolumbar spine would need to be unfavorably ankylosed, which was not been shown during this period.

Unfavorable ankylosis was not shown until the January 2016 VA examination.  Correspondingly, as the record is devoid of evidence indicating total unfavorable ankylosis of the spine, a rating in excess of 50 percent is not warranted during the entire appeal period.  

The medical records pertinent to the claim, including treatment and examination records and oral testimony and written statements regarding the severity and frequency of his pain have been considered.  These records collectively demonstrate, where applicable, that the Veteran's DDD is manifested by limited range of motion due to pain, flare-ups, and the effects of pain on motion.  The Board acknowledges the Veteran's symptomatology.  However, as indicated, the highest rating for limited spinal motion is 40 percent.  See Diagnostic Code 5242.  That said, he has a higher rating at 50 percent.  This 50 percent rating considers the unfavorable ankylosis of his entire thoracolumbar spine and the associated symptomatology, including pain.  Thus, even considering his reports, a higher rating than 50 percent is not warranted.  See 38 U.S.C.A. §§ 4.4 and 4.45; see also Johnston v. Brown, 10 Vet. App. 80 (1997). 

Finally, when rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  As the Veteran's was also diagnosed with IVDS and radiculopathy, discussion of these disorders is warranted. 

With regard to the Veteran's IVDS, the record is negative for incapacitating episodes or doctor prescribed bed rest while he was diagnosed with this condition. See March 2010, September 2013, and January 2016 VA Examinations.  Therefore, a compensable rating would not be warranted under Diagnostic Code 5243.  As to his radiculopathy, the Board notes that this disorder was already considered by the AOJ and rated under Diagnostic Code 8520, at 20 percent disabling.  See October 2013 Rating Codesheet.  The Veteran has not appealed this rating.  Thus, the Board lacks jurisdiction over this issue.  

Accordingly, the Board finds that the claim for entitlement to an evaluation in excess of 20 percent prior to July 21, 2010, in excess of 20 percent from October 1, 2010, in excess of 40 percent from September 27, 2013, and in excess of 50 percent from January 8, 2016 for DDD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).
The Board acknowledges the Veteran is a medical doctor and therefore must be recognized as having some clinical expertise in medical matters he has addressed with regard to his claim.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (a medical professional may be qualified to offer medical diagnosis, statements, or opinions through education, training, or experience).  Moreover, he is competent to describe his observations, and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  However, for the reasons discussed to the extent the Veteran asserts his symptoms warrant increased rating, the Board finds that his disability picture is adequately contemplated by the rating schedule.  

Entitlement to TDIU

The Veteran asserts that his disabilities render him 100 percent disabled.  See April 2016 Correspondence.  In addition, he has asserted that these disabilities interfere with his employability.  See August 2015 Board Hearing Transcript.  The Board has incorporated the claim of TDIU as it was raised by the record. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  

In reaching such a determination, the central inquiry is whether the Veteran is able to secure and maintain substantially gainful employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has a combined schedular rating of 90 percent.  Specifically, he has been granted service connection for ischemic heart disease (IHD) (60 percent), DDD (50 percent), radiculopathy (20 percent), tinnitus (10 percent), and bilateral hearing loss (0 percent).  See March 2016 Rating Code Sheet.  The schedular requirements of 38 C.F.R. § 4.16 (a) have clearly been met. 

The Veteran is highly educated.  He was a flight surgeon/urologist in the National Guard and was a physician in private practice for 11 years.  See May 1981 Service treatment records and August 2015 Hearing Transcript.  However, despite the Veteran's significant education, the Board finds that the functional limitations described throughout the record provide sufficient evidence of his inability to perform both physical and sedentary work.  In pertinent part, the record shows that in September 2013 his DDD moderately impaired his ability to perform sedentary and physical work.  See September 2013 VA Examination.  Since then, the Veteran's competent and credible statements have indicated worsening back pain.  For instance, in January 2016 he reported his chronic lower back pain affected his ability to stand, sit, and walk.  See VA Examination.  He specified that, when sitting, he must change position every 5 to 10 minutes and, when walking, he must rest every 10 to 15 minutes.  In addition, his back condition affected his ability to balance and walk.  

Coupled with his DDD symptomatology, the Veteran's other disabilities of ischemic heart disease (IHD), tinnitus, and hearing loss have also resulted in functional loss, which would impact his ability to work.  In an April 2011 IHD disability benefits questionnaire (DBQ), a physician noted that the Veteran experienced symptoms of dyspnea at 3-4 METS.  He also experienced dyspnea with activities such as light yard work, mowing the lawn, or a brisk walk.  See April 2011 IHD DBQ.  

Additionally, in March 2010, the Veteran reported suffering from hearing loss and a constant ringing in his ears.  See March 2010 VA Examination.  He has competently reported, and a physician, has supported that his disabilities would result in communication difficulties.  See August 2015 Albuquerque VA Clinic records.  These reports contradict the January 2016 VA examiner's opinion.  However, giving the benefit-of-the doubt to the Veteran, the Board will assume communication difficulties are associated with his hearing disabilities. 

The Board acknowledges there is no single medical opinion on whether the Veteran's service-connected disabilities combine to render him unemployable. However, there is no requirement that a single examination be conducted to assess the aggregate effect of service-connected disabilities on employability.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("VA was not required to obtain a single medical opinion that addressed the impact of all service-connected disabilities on [the appellant's] ability to engage in substantially gainful employment").  Moreover, even without such an opinion, there is sufficient evidence to warrant TDIU.

That said, in simply considering the Veteran's DDD, the possibility of his employability is rendered precarious because of his associated impairments and the worsening of his condition.  Specifically, it is unlikely that an employer would hire someone to do physical work when that individual must frequently rest due to chronic back pain and dyspnea.  The performance of sedentary work seems unlikely because the Veteran would frequently require changing positions due to pain and discomfort.   Such would reasonably significantly interfere with his ability to concentrate.  Therefore, taking into account the combination of the effects of his back pain, dyspnea, and hearing problems, the Board is satisfied the Veteran's disabilities would render him unemployable in either a physical or sedentary environment.  

In sum, the Veteran's service-connected disabilities create significant obstacles with regard to his ability to obtain and maintain employment.  The Board therefore finds that there is sufficient evidence that he is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Additional Consideration

While entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether he is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  The grant of TDIU in this decision is based on the cumulative effect of his service-connected disabilities and not on a single disability.  He does not otherwise have a single disability rated as 100 percent disabling.  Therefore, an SMC award is not warranted under 38 U.S.C.A. § 1114 (s).


ORDER

Entitlement to an initial evaluation in excess of 20 percent prior to July 21, 2010, in excess of 20 percent from October 1, 2010, in excess of 40 percent from September 27, 2013, and in excess of 50 percent from January 8, 2016 for degenerative disc disease of the thoracolumbar spine with deformity is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


